Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wafer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the same distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the closest adjacent protrusion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first protrusion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second protrusions closest to the one " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first protrusions closest to the one" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a number of protrusions is based on a safety factor” in lines 1-2, but does not define a manner in which a number of protrusions must be based upon the factor.  Additionally, this is not defined because an apparatus component cannot be defined based upon a material upon which it works.  Because the safety factor can be any number, this requires an indefinite number of protrusions.  This continues with “based on the stress applied”, but does not define a relationship required.
Claim 14 recites the limitation "the wafer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the same distance" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WRIGHT (US 2018/0284071).
	Regarding claim 1, WRIGHT teaches a wafer chuck comprising a body 110, vacuum barrier wall 122 concentric with the body, protrusions 170 inside and outside the barrier, and vacuum holes 146 spaced apart and penetrating the body inside the barrier (fig. 1; paras. 31, 34, 38, and 55).
	Regarding claim 2, WRIGHT teaches the body is a ceramic disc (fig. 1; para. 32).
	Regarding claim 3, WRIGHT teaches the barrier 122 and protrusions 170 are the same height (para. 55).
	Regarding claim 4, WRIGHT teaches an embodiment wherein the height of the top surface of the barrier 122 is greater than the height of the protrusions 170 (para. 55).
	Regarding claim 6, WRIGHT teaches the vacuum barrier 122 is circular and positioned on a top surface of the body 110 a distance from the circumference of the body (fig. 1).
	Regarding claim 7, WRIGHT teaches first vacuum barrier 122 a first distance from the center of the body and a second vacuum barrier 132 at a second distance different from the first distance (fig. 1).
	Regarding claim 9, WRIGHT teaches the top face of the body 110 and vacuum barrier 122 can form a vacuum region when a wafer 101 is seated thereon (fig. 1).
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT.
	Regarding claim 5, WRIGHT does not explicitly teach the vacuum barrier, protrusions, and body portion are configured as one body, but shows the body and barrier configured as one body, and appears to show the protrusions as part of the same body.  It would have been obvious to one of ordinary skill in the art to make all three as part of the same body because making unitary has been held per se obvious (MPEP 2144.04).
Regarding claims 10, 11, and 13, WRIGHT teaches a wafer chuck comprising a body 110, vacuum barrier wall 122 concentric with the body, protrusions 170 inside and outside the barrier, and vacuum holes 146 space apart and penetrating the body at a center of the body inside a periphery of the barrier (fig. 1; paras. 31, 34, 38, and 55).  WRIGHT teaches protrusions arranged along different radii virtual circles concentric with the body, but does not teach the circles arranged so closest holes in an adjacent ring form an equilateral triangle.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to tesselate the protrusions in the circles in order to most densely pack the holes, and there would have been a reasonable expectation that rotating an inner circle of holes so as to be offset with the outer circle, so that one protrusion on one row made a triangle with two of an adjacent row, would provide the same suction as the holes arranged in rays disclosed by WRIGHT (fig. 1; MPEP 2141; KSR).  Additionally, modification of the shapes of a prior art apparatus has been held per se obvious (MPEP 2144.04).
	Regarding claim 12, WRIGHT teaches first and second virtual circles at different distances from the center of the body (outer two rings; fig. 1).
	Regarding claim 14, WRIGHT teaches utilizing a number of protrusions to minimize contact area while providing predetermined support to the wafer (para. 55).
	Regarding claim 15, WRIGHT teaches a paddle insertion groove 118 and wherein the vacuum barrier 122 is a circle concentric with the body except for the paddle insertion portion (fig. 1).
	Regarding claims 16, 17, and 20, WRIGHT teaches a wafer chuck comprising a body 110, a paddle insertion portion groove 118 on one side, vacuum barrier wall 122 that is a circle concentric with the body except for the paddle insertion portion, protrusions 170 inside and outside the barrier, and vacuum holes 146 spaced apart and penetrating the body inside the barrier, where plural vacuum holes are close to the center of the vacuum portion and others are closer to the periphery inside the vacuum portion (fig. 1; paras. 31, 34, 38, and 55).  WRIGHT does not teach a central vacuum portion near a vicinity of a center of a vacuum barrier and also a peripheral vacuum portion near a periphery inside of the same vacuum barrier, but does disclose a plurality of vacuum holes 140 centrally located within center of the barrier 122 and a plurality of vacuum holes in a vicinity of a periphery portion of vacuum barrier 132 (fig. 1), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to add additional rings of vacuum holes to the body 110 because duplication of parts has been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation that adding another ring of vacuum holes inside the periphery of vacuum barrier 122 would result in the same suction effect (MPEP 2141; KSR).
	Regarding claim 18, WRIGHT does not teach the plural sub-first vacuum holes are hexagonally oriented.  WRIGHT teaches the inner vacuum holes 140 are arranged as an equally spaced triangle, but it would have been obvious to add more vacuum holes to the circle formed by the three points of WRIGHT to organize the holes hexagonally because changes of shape and duplication of parts have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same suction effect whether the vacuum holes are triangularly or hexagonally arranged (MPEP 2141).
	Regarding claim 19, WRIGHT teaches vacuum holes 140 inside the vacuum barrier 122 are on both sides of the paddle insertion portion 118 (fig. 1).


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a wafer chuck as claimed wherein the protrusions include a first sub-protrusion portion on the body portion and a second sub-protrusion portion on the first sub-protrusion portion, wherein a diameter of the second sub-protrusion portion is less than a diameter of the first sub-protrusion portion.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MURDOCH et al. (US 7,292,427), KOBAYASHI (US 2003/0001103), LIAO et al. (US 2019/0371646), and TAKABAYASHI (US 5,923,408).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745